DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 24 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al (US Patent Application Publication 2012/0306097).
Regarding claim 24, Kim et al disclose a semiconductor device assembly having a first longitudinal side and a second longitudinal side, the semiconductor device assembly comprising:
a support substrate 136; and
148 including an outer surface;
a first semiconductor die 124 carried by the support substrate and encased within the encapsulant [see Fig. 9e];
a second semiconductor die 186 carried by the first semiconductor die and at least partially encased within the encapsulant, the second semiconductor die having an active surface and a redistribution network 200, 204 at the active surface, wherein the active surface includes a bond pad 220 on the first longitudinal side [see Fig. 12];
a first interconnect 202 attached to the active surface of the second semiconductor die on the first longitudinal side, wherein at least a portion of the first interconnect extends beyond the outer surface of the encapsulant, and wherein the first interconnect is electrically coupled to the bond pad through the redistribution network; and
a second interconnect 202 attached to the active surface of the second semiconductor die on the second longitudinal side, wherein at least a portion of the second interconnect extends beyond the outer surface of the encapsulant, and wherein the second interconnect is electrically coupled to the bond pad through the redistribution network [see Fig. 12].

Allowable Subject Matter
Claims 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 9, and claims 10-17 and 23 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein at least a portion of the first interconnect and the second interconnect are vertically aligned with the active surface of the semiconductor device. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899